DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated July 18, 2022. Claims 1 and 11 have been amended.
Upon entering the amendment; claims 1-20 remain pending. This communication is considered fully responsive and sets forth below.
Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on April 21, 2021 and July 28, 2022, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0245395) in view of Chang et al. (US 2013/0215809).
Regarding claim 1, Zhang et al. teach the method for discontinuous reception (DRX) (paragraph [0002] lines 1-16; Examiner’s Notes: the DRX operation depicted in FIG. 1 of the prior art teaches the limitation of “the method for discontinuous reception (DRX)” in the instant application), comprising: 
starting, by a terminal device, a DRX timer (paragraphs [0009] lines 1-11 & [0441] lines 1-18; Examiner’s Notes: UE102e depicted in FIG. 27A of the prior art teaches the limitation of “terminal device;” in fact, UE starting a timer regards to the discontinuous reception (DRX) in the prior art teaches the limitation of “starting, by a terminal device, a DRX timer” in the instant application); and 
when a starting time of the DRX timer is located in a first physical downlink control channel (PDCCH) monitoring occasion, not monitoring the PDCCH in the first PDCCH monitoring occasion (paragraphs [0002] lines 1-16 & [0046] lines 1-12; Examiner’s Notes: starting time of 2nd Short DRX Cycle in the prior art teaches the limitation of “a starting time of the DRX timer;” monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “first physical downlink control channel (PDCCH) monitoring occasion;” in the Sleep Opportunity, i.e., off-duration, right before the starting time of the on-duration of 2nd Short DRX Cycle depicted in FIG. 1 of the prior art teaches the limitation of “not monitoring the PDCCH in the first PDCCH monitoring occasion;” in fact, the starting time of monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle and in the Sleep Opportunity, i.e., off-duration, right before the starting time of the on-duration of 2nd Short DRX Cycle as shown in FIG. 1 of the prior art teaches the limitation of “when a starting time of the DRX timer is located in a first physical downlink control channel (PDCCH) monitoring occasion, not monitoring the PDCCH in the first PDCCH monitoring occasion” in the instant application).  
Zhang et al. further teach the method without explicitly teaching implementing making an active time of the DRX not comprise an entire time domain length corresponding to the first PDCCH monitoring occasion. 
Chang et al. from the same or similar field of endeavor teach implementing fairness of the method, not monitoring the PDCCH in the first PDCCH monitoring occasion by means of making an active time of the DRX not comprise an entire time domain length corresponding to the first PDCCH monitoring occasion (paragraphs [0060] lines 1-29 & [0113] lines 1-6; Examiner’s Notes: the time for monitoring a physical downlink control channel (PDCCH) by LTE system illustrated in the left side of FIG. 3 in the prior art teaches the limitation of “the first PDCCH monitoring occasion;” the current DRX period, e.g., discontinuous reception (DRX) sleep time illustrated in the middle of FIG. 3, in the prior art teaches the limitation of “an active time of the DRX;” in fact, the current DRX period, e.g., DRX sleep time, not comprising the time for monitoring a PDCCH as illustrated in Fig. 3 of the prior art teaches the limitation of “not monitoring the PDCCH in the first PDCCH monitoring occasion by means of making an active time of the DRX not comprise an entire time domain length corresponding to the first PDCCH monitoring occasion” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Chang et al. in the system of Zhang et al. 
The motivation for implementing making an active time of the DRX not comprise an entire time domain length corresponding to the first PDCCH monitoring occasion, is to further enhance the mechanism of the method for controlling multiple communication systems to implement communication, wherein the method includes: when a long term evolution LTE system module in a UE is about to enter a discontinuous reception DRX sleep state or to temporarily stop data transmission, sending, by the LTE system module, first indication information to another system module in the UE, where the first indication information is used for indicating, to the other system module, that the LTE system module enters the DRX sleep state and at least part of time during which the LTE system module is in the DRX sleep state, or the first indication information is used for indicating that the other system module is capable of performing data transmission and time during which the other system module is capable of performing data transmission.
Regarding claim 2, Zhang et al. teach the method, further comprising: when an expiry time of the DRX timer is located in a second PDCCH monitoring occasion, not monitoring the PDCCH in the second PDCCH monitoring occasion (paragraphs [0002] lines 1-16 & [0046] lines 1-12; Examiner’s Notes: timer expiry in 2nd Short DRX Cycle shown in FIG. 1 of the prior art teaches the limitation of “an expiry time of the DRX timer;” monitoring PDCCH occasion, e.g., the on-duration of Long DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “a second PDCCH monitoring occasion;” in Sleep Opportunity, i.e., off-duration, right before the starting time of the on-duration of Long DRX Cycle depicted in FIG. 1 of the prior art teaches the limitation of “not monitoring the PDCCH in the second PDCCH monitoring occasion;” in fact, timer expiry of the 2nd Short DRX Cycle, i.e., the starting time of monitoring PDCCH occasion, e.g., the on-duration of Long DRX Cycle and in the Sleep Opportunity, i.e., off-duration, right before the starting time of the on-duration of Long DRX Cycle as shown in FIG. 1 of the prior art teaches the limitation of “when an expiry time of the DRX timer is located in a second PDCCH monitoring occasion, not monitoring the PDCCH in the second PDCCH monitoring occasion” in the instant application).  
Regarding claim 3, Zhang et al. teach the method, further comprising: during a period of time within a runtime of the DRX timer except the first PDCCH monitoring occasion and/or the second PDCCH monitoring occasion, monitoring the PDCCH (paragraph [0002] lines 1-16; Examiner’s Notes: the time for 2nd Short DRX Cycle shown in FIG. 1 of the prior art teaches the limitation of “during a period of time within a runtime of the DRX timer;” Sleep Opportunity, i.e., off-duration, in 2nd Short DRX Cycle depicted in FIG. 1 of the prior art teaches the limitation of “except the first PDCCH monitoring occasion;” in fact, monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle as shown in FIG. 1 of the prior art teaches the limitation of “during a period of time within a runtime of the DRX timer except the first PDCCH monitoring occasion and/or the second PDCCH monitoring occasion, monitoring the PDCCH” in the instant application).  
Regarding claim 4, Zhang et al. further teach the method, wherein the first PDCCH monitoring occasion comprises one or more consecutive time domain symbols, and the second PDCCH monitoring occasion comprises one or more consecutive time domain symbols (paragraph [0061] lines 1-28; Examiner’s Notes: the consecutive number of symbols in the prior art teaches the limitation of “consecutive time domain symbols;” in fact, the PDCCH monitoring occasions including a plurality of a consecutive number of symbols in the prior art teaches the limitation of “wherein the first PDCCH monitoring occasion comprises one or more consecutive time domain symbols, and the second PDCCH monitoring occasion comprises one or more consecutive time domain symbols” in the instant application).  
Regarding claim 5, Zhang et al. teach the method, wherein the first PDCCH monitoring occasion comprises one or more consecutive time domain symbols, and the second PDCCH monitoring occasion comprises one or more consecutive time domain symbols (paragraph [0061] lines 1-28; Examiner’s Notes: the consecutive number of symbols in the prior art teaches the limitation of “consecutive time domain symbols;” in fact, the PDCCH monitoring occasions including a plurality of a consecutive number of symbols in the prior art teaches the limitation of “wherein the first PDCCH monitoring occasion comprises one or more consecutive time domain symbols, and the second PDCCH monitoring occasion comprises one or more consecutive time domain symbols” in the instant application).  
Regarding claim 6, Zhang et al. further teach the method, wherein the first PDCCH monitoring occasion and the second PDCCH monitoring occasion are configured by a network device (paragraphs [0061] lines 1-28 & [0441] lines 1-18; Examiner’s Notes: base station 114c depicted in FIG. 27A of the prior art teaches the limitation of “a network device;” in fact, the base station facilitating/configuring wireless connectivity regards to PDCCH monitoring occasions in the prior art teaches the limitation of “wherein the first PDCCH monitoring occasion and the second PDCCH monitoring occasion are configured by a network device” in the instant application).  
Regarding claim 7, Zhang et al. teach the method, wherein the first PDCCI I monitoring occasion and the second PDCCH monitoring occasion are configured by a network device (paragraphs [0061] lines 1-28 & [0441] lines 1-18; Examiner’s Notes: base station 114c depicted in FIG. 27A of the prior art teaches the limitation of “a network device;” in fact, the base station facilitating/configuring wireless connectivity regards to PDCCH monitoring occasions in the prior art teaches the limitation of “wherein the first PDCCH monitoring occasion and the second PDCCH monitoring occasion are configured by a network device” in the instant application).  
Regarding claim 8, Zhang et al. further teach the method, wherein the DRX timer is any one of the following timers: a DRX onDuration Timer, a DRX Inactivity Timer, a DRX Retransmission TimerUL, a DRX Retransmission TimerDL, and a Contention Resolution Timer (paragraph [0046] lines 1-12; Examiner’s Notes: drx-onDurationTimer in the prior art teaches the limitation of “a DRX onDuration Timer;” in fact, the DRX configuration parameters, e.g., drx-onDurationTimer, in the prior art teaches the limitation of “the DRX timer is any one of the following timers: a DRX onDuration Timer, a DRX Inactivity Timer, a DRX Retransmission TimerUL, a DRX Retransmission TimerDL, and a Contention Resolution Timer” in the instant application).  
Regarding claim 9, Zhang et al. teach the method, wherein the DRX timer is any one of the following timers: a DRX onDuration Timer, a DRX Inactivity Timer, a DRX Retransmission TimerUL, a DRX Retransmission TimerDL, and a Contention Resolution Timer (paragraph [0046] lines 1-12; Examiner’s Notes: drx-onDurationTimer in the prior art teaches the limitation of “a DRX onDuration Timer;” in fact, the DRX configuration parameters, e.g., drx-onDurationTimer, in the prior art teaches the limitation of “the DRX timer is any one of the following timers: a DRX onDuration Timer, a DRX Inactivity Timer, a DRX Retransmission TimerUL, a DRX Retransmission TimerDL, and a Contention Resolution Timer” in the instant application).  
Regarding claim 10, Zhang et al. further teach the method, wherein the starting time of the DRX timer being located in the first PDCCH monitoring occasion, comprises that the starting time of the DRX timer is located in a time during the first PDCCH monitoring occasion except for a starting or expiry time of the first PDCCH monitoring occasion (paragraphs [0002] lines 1-16 & [0046] lines 1-12; Examiner’s Notes: monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “first PDCCH monitoring occasion;” in fact, a time between starting and expiry times of 2nd Short DRX Cycle regards to monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “the starting time of the DRX timer being located in the first PDCCH monitoring occasion, comprises that the starting time of the DRX timer is located in a time during the first PDCCH monitoring occasion except for a starting or expiry time of the first PDCCH monitoring occasion” in the instant application); and 
the expiry time of the DRX timer being located in the second PDCCH monitoring occasion, comprises that the expiry time of the DRX timer is located in a time during the second PDCCH monitoring occasion except for a starting or expiry time of the second PDCCH monitoring occasion (paragraphs [0002] lines 1-16 & [0046] lines 1-12; Examiner’s Notes: monitoring PDCCH occasion, e.g., the on-duration of Long DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “the second PDCCH monitoring occasion;” in fact, a time between starting and expiry times of the Long DRX Cycle regards to monitoring PDCCH occasion, e.g., the on-duration of Long DRX Cycle and in the Sleep Opportunity, as shown in FIG. 1 of the prior art teaches the limitation of “the expiry time of the DRX timer being located in the second PDCCH monitoring occasion, comprises that the expiry time of the DRX timer is located in a time during the second PDCCH monitoring occasion except for a starting or expiry time of the second PDCCH monitoring occasion” in the instant application).  
Regarding claim 11, Zhang et al. teach the terminal device (paragraphs [0441] lines 1-18 & [0446] lines 1-20; Examiner’s Notes: both UE102e depicted in FIG. 27A and UE102 depicted in FIG. 27B of the prior art teaches the limitation of “terminal device” in the instant application), comprising a processor, wherein 
the processor is configured to start a discontinuous reception (DRX) timer (paragraphs [0009] lines 1-11 & [0446] lines 1-20; Examiner’s Notes: processor118 within UE102 depicted in FIG. 27B of the prior art teaches the limitation of “processor;” in fact, UE starting a timer regards to the discontinuous reception (DRX) in the prior art teaches the limitation of “starting, by a terminal device, a DRX timer” in the instant application); and 
the processor is further configured to, when a starting time of the DRX timer is located in a first physical downlink control channel (PDCCH) monitoring occasion, not monitor the PDCCH in the first PDCCH monitoring occasion (paragraphs [0002] lines 1-16 & [0046] lines 1-12; Examiner’s Notes: starting time of 2nd Short DRX Cycle in the prior art teaches the limitation of “a starting time of the DRX timer;” monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “first physical downlink control channel (PDCCH) monitoring occasion;” in the Sleep Opportunity, i.e., off-duration, right before the starting time of the on-duration of 2nd Short DRX Cycle depicted in FIG. 1 of the prior art teaches the limitation of “not monitoring the PDCCH in the first PDCCH monitoring occasion;” in fact, the starting time of monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle and in the Sleep Opportunity, i.e., off-duration, right before the starting time of the on-duration of 2nd Short DRX Cycle as shown in FIG. 1 of the prior art teaches the limitation of “when a starting time of the DRX timer is located in a first physical downlink control channel (PDCCH) monitoring occasion, not monitoring the PDCCH in the first PDCCH monitoring occasion” in the instant application).  
Zhang et al. further teach the terminal device without explicitly teaching implementing making an active time of the DRX not comprise an entire time domain length corresponding to the first PDCCH monitoring occasion. 
Chang et al. from the same or similar field of endeavor teach implementing fairness of the method, not monitoring the PDCCH in the first PDCCH monitoring occasion by means of making an active time of the DRX not comprise an entire time domain length corresponding to the first PDCCH monitoring occasion (paragraphs [0060] lines 1-29 & [0113] lines 1-6; Examiner’s Notes: the time for monitoring a physical downlink control channel (PDCCH) by LTE system illustrated in the left side of FIG. 3 in the prior art teaches the limitation of “the first PDCCH monitoring occasion;” the current DRX period, e.g., discontinuous reception (DRX) sleep time illustrated in the middle of FIG. 3, in the prior art teaches the limitation of “an active time of the DRX;” in fact, the current DRX period, e.g., DRX sleep time, not comprising the time for monitoring a PDCCH as illustrated in Fig. 3 of the prior art teaches the limitation of “not monitoring the PDCCH in the first PDCCH monitoring occasion by means of making an active time of the DRX not comprise an entire time domain length corresponding to the first PDCCH monitoring occasion” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Chang et al. in the system of Zhang et al. 
The motivation for implementing making an active time of the DRX not comprise an entire time domain length corresponding to the first PDCCH monitoring occasion, is to further enhance the mechanism of the method for controlling multiple communication systems to implement communication, wherein the method includes: when a long term evolution LTE system module in a UE is about to enter a discontinuous reception DRX sleep state or to temporarily stop data transmission, sending, by the LTE system module, first indication information to another system module in the UE, where the first indication information is used for indicating, to the other system module, that the LTE system module enters the DRX sleep state and at least part of time during which the LTE system module is in the DRX sleep state, or the first indication information is used for indicating that the other system module is capable of performing data transmission and time during which the other system module is capable of performing data transmission.
Regarding claim 12, Zhang et al. further teach the terminal device, wherein the processor is further configured to, when an expiry time of the DRX timer is located in a second PDCCH monitoring occasion, not monitor the PDCCH in the second PDCCH monitoring occasion (paragraphs [0002] lines 1-16 & [0046] lines 1-12; Examiner’s Notes: timer expiry in 2nd Short DRX Cycle shown in FIG. 1 of the prior art teaches the limitation of “an expiry time of the DRX timer;” monitoring PDCCH occasion, e.g., the on-duration of Long DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “a second PDCCH monitoring occasion;” in Sleep Opportunity, i.e., off-duration, right before the starting time of the on-duration of Long DRX Cycle depicted in FIG. 1 of the prior art teaches the limitation of “not monitoring the PDCCH in the second PDCCH monitoring occasion;” in fact, timer expiry of the 2nd Short DRX Cycle, i.e., the starting time of monitoring PDCCH occasion, e.g., the on-duration of Long DRX Cycle and in the Sleep Opportunity, i.e., off-duration, right before the starting time of the on-duration of Long DRX Cycle as shown in FIG. 1 of the prior art teaches the limitation of “when an expiry time of the DRX timer is located in a second PDCCH monitoring occasion, not monitoring the PDCCH in the second PDCCH monitoring occasion” in the instant application).  
Regarding claim 13, Zhang et al. further teach the terminal device, wherein the processor is further configured to, during a period of time within a runtime of the DRX timer except the first PDCCH monitoring occasion and/or the second PDCCH monitoring occasion, monitor the PDCCH (paragraph [0002] lines 1-16; Examiner’s Notes: the time for 2nd Short DRX Cycle shown in FIG. 1 of the prior art teaches the limitation of “during a period of time within a runtime of the DRX timer;” Sleep Opportunity, i.e., off-duration, in 2nd Short DRX Cycle depicted in FIG. 1 of the prior art teaches the limitation of “except the first PDCCH monitoring occasion;” in fact, monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle as shown in FIG. 1 of the prior art teaches the limitation of “during a period of time within a runtime of the DRX timer except the first PDCCH monitoring occasion and/or the second PDCCH monitoring occasion, monitor the PDCCH” in the instant application).  
Regarding claim 14, Zhang et al. further teach the terminal device, wherein the first PDCCH monitoring occasion comprises one or more consecutive time domain symbols, and the second PDCCH monitoring occasion comprises one or more consecutive time domain symbols (paragraph [0061] lines 1-28; Examiner’s Notes: the consecutive number of symbols in the prior art teaches the limitation of “consecutive time domain symbols;” in fact, the PDCCH monitoring occasions including a plurality of a consecutive number of symbols in the prior art teaches the limitation of “wherein the first PDCCH monitoring occasion comprises one or more consecutive time domain symbols, and the second PDCCH monitoring occasion comprises one or more consecutive time domain symbols” in the instant application).  
Regarding claim 15, Zhang et al. teach the terminal device, wherein the first PDCCH monitoring occasion comprises one or more consecutive time domain symbols, and the second PDCCH monitoring 2 occasion comprises one or more consecutive time domain symbols (paragraph [0061] lines 1-28; Examiner’s Notes: the consecutive number of symbols in the prior art teaches the limitation of “consecutive time domain symbols;” in fact, the PDCCH monitoring occasions including a plurality of a consecutive number of symbols in the prior art teaches the limitation of “wherein the first PDCCH monitoring occasion comprises one or more consecutive time domain symbols, and the second PDCCH monitoring occasion comprises one or more consecutive time domain symbols” in the instant application).  
Regarding claim 16, Zhang et al. further teach the terminal device, wherein the first PDCCH monitoring occasion and the second PDCCH monitoring occasion are configured by a network device (paragraphs [0061] lines 1-28 & [0441] lines 1-18; Examiner’s Notes: base station 114c depicted in FIG. 27A of the prior art teaches the limitation of “a network device;” in fact, the base station facilitating/configuring wireless connectivity regards to PDCCH monitoring occasions in the prior art teaches the limitation of “wherein the first PDCCH monitoring occasion and the second PDCCH monitoring occasion are configured by a network device” in the instant application).  
Regarding claim 17, Zhang et al. teach the terminal device, wherein the first PDCCH monitoring occasion and the second PDCCH monitoring occasion are configured by a network device (paragraphs [0061] lines 1-28 & [0441] lines 1-18; Examiner’s Notes: base station 114c depicted in FIG. 27A of the prior art teaches the limitation of “a network device;” in fact, the base station facilitating/configuring wireless connectivity regards to PDCCH monitoring occasions in the prior art teaches the limitation of “wherein the first PDCCH monitoring occasion and the second PDCCH monitoring occasion are configured by a network device” in the instant application).  
Regarding claim 18, Zhang et al. further teach the terminal device, wherein the DRX timer is any one of the following timers: a DRX onDuration Timer, a DRX Inactivity Timer, a DRX Retransmission TimerUL, a DRX Retransmission TimerDL, and a Contention Resolution Timer (paragraph [0046] lines 1-12; Examiner’s Notes: drx-onDurationTimer in the prior art teaches the limitation of “a DRX onDuration Timer;” in fact, the DRX configuration parameters, e.g., drx-onDurationTimer, in the prior art teaches the limitation of “the DRX timer is any one of the following timers: a DRX onDuration Timer, a DRX Inactivity Timer, a DRX Retransmission TimerUL, a DRX Retransmission TimerDL, and a Contention Resolution Timer” in the instant application).  
Regarding claim 19, Zhang et al. teach the terminal device, wherein the DRX timer is any one of the following timers: a DRX onDuration Timer, a DRX Inactivity Timer, a DRX Retransmission TimerUL, a DRX Retransmission TimerDL, and a Contention Resolution Timer (paragraph [0046] lines 1-12; Examiner’s Notes: drx-onDurationTimer in the prior art teaches the limitation of “a DRX onDuration Timer;” in fact, the DRX configuration parameters, e.g., drx-onDurationTimer, in the prior art teaches the limitation of “the DRX timer is any one of the following timers: a DRX onDuration Timer, a DRX Inactivity Timer, a DRX Retransmission TimerUL, a DRX Retransmission TimerDL, and a Contention Resolution Timer” in the instant application).  
Regarding claim 20, Zhang et al. further teach the terminal device, wherein the starting time of the DRX timer being located in the first PDCCH monitoring occasion, comprises that the starting time of the DRX timer is located in a time during the first PDCCH monitoring occasion except for a starting or expiry time of the first PDCCH monitoring occasion (paragraphs [0002] lines 1-16 & [0046] lines 1-12; Examiner’s Notes: monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “first PDCCH monitoring occasion;” in fact, a time between starting and expiry times of 2nd Short DRX Cycle regards to monitoring PDCCH occasion, e.g., the on-duration of 2nd Short DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “the starting time of the DRX timer being located in the first PDCCH monitoring occasion, comprises that the starting time of the DRX timer is located in a time during the first PDCCH monitoring occasion except for a starting or expiry time of the first PDCCH monitoring occasion” in the instant application); and 
the expiry time of the DRX timer being located in the second PDCCH monitoring occasion, comprises that the expiry time of the DRX timer is located in a time during the second PDCCH monitoring occasion except for a starting or expiry time of the second PDCCH monitoring occasion (paragraphs [0002] lines 1-16 & [0046] lines 1-12; Examiner’s Notes: monitoring PDCCH occasion, e.g., the on-duration of Long DRX Cycle, depicted in FIG. 1 of the prior art teaches the limitation of “the second PDCCH monitoring occasion;” in fact, a time between starting and expiry times of the Long DRX Cycle regards to monitoring PDCCH occasion, e.g., the on-duration of Long DRX Cycle and in the Sleep Opportunity, as shown in FIG. 1 of the prior art teaches the limitation of “the expiry time of the DRX timer being located in the second PDCCH monitoring occasion, comprises that the expiry time of the DRX timer is located in a time during the second PDCCH monitoring occasion except for a starting or expiry time of the second PDCCH monitoring occasion” in the instant application).  

Response to Remarks/Arguments
7.	Claims Art Rejections: in the Response filed July 18, 2022, Applicant's claims amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 8-5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473